Citation Nr: 1621838	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served with the recognized guerrillas from April 1945 to May 1946.  The Veteran died in December 1995, and the Veteran's widow is the appellant in this matter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and April 2004 rating decisions of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant presented testimony before a decision review officer at the RO in April 2015.  A transcript of the hearing is of record.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received prior to considering the merits of the underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision issued in March 2007, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.

2.  Material evidence has not been added to the record since the March 2007 Board decision that denied service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The March 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 
38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  The standard is low, but it is a standard that must be met. 

The Board denied service connection for cause of the Veteran's death in March 2007, finding that there was no evidence that the Veteran's cause of death was related to military service.  The appellant did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the March 2007 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  The appellant's current claim to reopen was submitted in May 2012.

Evidence of record at the time of the March 2007 denial included the claims file, showing that the Veteran had no service-connected disabilities during his lifetime.  Evidence of record also included the Veteran's death certificate, which indicates that the Veteran died in December 1995, and that the immediate cause of death was myocardial infarction with an antecedent cause of hypertension.  The evidence also included service treatment records, which showed no findings of any cardiovascular problems during the Veteran's period of service.  The record also included August 1991 and May 1992 certification statements from Dr. A.A.S., M.D., which the appellant submitted in support of her claim.  Both certification letters state that the deceased was under his care from March 1946 to December 1951 for pulmonary tuberculosis, peptic ulcer, heart disease, and arthritis.

The pertinent new evidence added to the record since the March 2007 denial includes statements from the appellant, wherein she argues that the Veteran's death was related to exposure to radiation during his active military service.  See June 2012 and November 2012 statements from the Veteran.  The record also includes the appellant's March 2012 statement that the Veteran suffered from pneumonia and an ulcer prior to his death.  Also included in the record is a statement from Dr. S., the doctor who certified the Veteran's cause of death, describing the conditions he believe led to the Veteran's death.

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence showing that the disabilities the Veteran died from were related to his active military service.  Although the appellant now claims that the Veteran's death was caused by his exposure to radiation during active service; the Board notes that neither myocardial infarction nor hypertension are among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  Therefore, the Board finds that the Veteran was not a radiation-exposed Veteran for purposes of presumptive service connection.  Furthermore, there is no evidence showing that the Veteran was actually exposed to radiation during service, and no medical evidence of record suggesting that the Veteran's terminal myocardial infarction or hypertension were caused by exposure to radiation.  As such, the appellant's statements that the Veteran's death was due to radiation exposure in service, while new, are not material, in that they do not, by themselves, raise a reasonable possibility of substantiating the appellant's claim that radiation (even we assume he was exposed) caused the disability that then caused his death.

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

While the appellant's June 2012 and November 2012 statements relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, i.e. that the Veteran's death was related to service, they do not raise a reasonable possibility of substantiating that claim because there is no evidence that the Veteran was actually exposed to radiation during service and no evidence that the diseases he died from are diseases noted to be related to radiation exposure under 38 C.F.R. § 3.309(d).  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a)  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the statements are not material within the meaning of 38 C.F.R. § 3.156(a).

The Board also finds that the appellant's March 2012 statement that the Veteran suffered from pneumonia and an ulcer prior to his death is not material because the Veteran's death certificate does not indicate that the cause of his death was due to pneumonia or an ulcer, and there is no other evidence of record supporting such a claim.  As such, this statement does not raise a reasonable possibility of substantiating the appellant's claim.

The Board also finds that the statement from Dr. S. is not material, in that it does not indicate that the disorders the Veteran died from were in any way related to his active military service, and therefore, does not raise a reasonable possible of substantiating the claim.

The appellant has also offered additional written contentions in support of her claim.  The Board finds that these assertions are redundant of her prior contentions that were already considered and rejected by the March 2007 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the appellant's assertions do not raise a reasonable possibility of substantiating the claim.

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a July 2012 letter, issued prior to the initial adjudication of the claim, the appellant was advised of VA's duties to notify and assist in the development of the claims, and notice that complied with Kent, supra. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination in response to her claim.  However, the Veteran is not entitled to an examination prior to submission of new and material evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and the request to reopen is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


